Citation Nr: 1137355	
Decision Date: 09/04/11    Archive Date: 10/11/11

DOCKET NO.  07-23 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a right foot disorder, including Morton's neuroma.

2. Entitlement to service connection for a left foot disorder, including metatarsalgia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the Fargo, North Dakota RO.

In June 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported in a July 2005 VA treatment record that he had not worked and had been on disability since 1991.  In light of this information, the Board finds that a request should be directed to SSA for any records related to an application and award of disability benefits to the Veteran.   

Additionally, the Board observes that there are VA treatment records dated to August 2005 in the claims file and then one record dated in April 2010.  There are also podiatry records dated in November 2005 and December 2005 that appear to have been partially covered upon photocopying as a significant part of the text is not visible.  Nevertheless, other than those records, VA treatment records dated between August 2005 and April 2010 are conspicuously absent, as are records dated after April 2010.  

The Veteran has received treatment at the American Lakes, Seattle, and Fargo VA medical centers (VAMC).  Therefore, all VA treatment records from those facilities should be requested for the time from August 2005 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Additionally, the Board's review of the March 2011 VA examination reveals that the report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board notes that the examiner stated that she could not resolve the question of whether the Veteran's current foot pain, diagnosed as metatarsalgia in each foot, is etiologically related to his military service without resorting to mere speculation.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, any VA examination that rests solely on this statement is inadequate.    

Accordingly, the case is REMANDED for the following action:

1. Request any records related to an application and award for disability benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request all VA treatment record for the Veteran from the American Lakes, Seattle, and Fargo VAMCs, dated from August 2005 to the present.  All requests and responses, positive and negative, should be associated with the claims file. 
3. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of his claimed right and left foot disorders.  The examination should be performed by a podiatrist, if possible.  If a podiatrist is not available, that fact should be noted in the claims file.  

The claims file should be made available to the examiner for review, and the examination report should reflect that such review occurred.   

Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a. Identify all diagnoses appropriate to the Veteran's current foot symptoms and clinical findings. 

b. Is it more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less
 than 50 percent) that the Veteran received 
more than one injection for his foot 
disorder in service, but that they were 
left undocumented?

c. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any disorder of the right foot exhibited by the Veteran currently, i.e., at the time he filed his claim in July 2005 to the present, is causally or etiologically related, in whole or in part, to his military service, including the reported multiple cortisone injections and/or damage to the foot resulting from symptoms masked by such injections? 

d. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any disorder of the right foot exhibited by the Veteran currently, i.e., at the time he filed his claim in July 2005 to the present, is causally or etiologically related, in whole or in part, to an in-service permanent increase in severity of his symptoms related to a pre-service right foot fracture?  

e. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any disorder of the left foot exhibited by the Veteran currently, i.e., at the time he filed his claim in July 2005 to the present, is causally or etiologically related, in whole or in part, to his military service, including the reported multiple cortisone injections and/or damage to the foot resulting from symptoms masked by such injections? 
4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated, to include all evidence received since the April 2011 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


